Citation Nr: 1223548	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board initially denied the Veteran's bilateral hearing loss and tinnitus service connection claims in a March 2010 decision, and the Veteran subsequently appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Court vacated the Board's decision and granted a Joint Motion for Remand (Joint Motion) in an Order issued in April 2011.   In December 2011, the Board remanded the Veteran's claims for further evidentiary development, and the record reflects substantial compliance with those remand directives.  The RO thereafter readjudicated the claims, as reflected in a March 2012 rating decision granting service connection for tinnitus and a March 2012 supplemental statement of the case that continued to deny service connection for bilateral hearing loss.  

As the Veteran has been granted service connection for tinnitus, that issue is no longer before the Board.  The file has now been returned to the Board for further appellate review of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that the Veteran demonstrated normal hearing acuity during and on separation from service, and that the Veteran denied experiencing a hearing loss during service.

2.  The first evidence of hearing loss of record was approximately 20 years after the Veteran's discharge from service.

3.  The more probative medical opinions of record fail to link the Veteran's currently-diagnosed bilateral hearing loss to service.

4.  The Veteran's reports of experiencing a hearing impairment continually since service are inconsistent with his previous statements of record in which he denied such impairment.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard the duty to notify, VA's notice requirements were fulfilled by a January 2008 letter, which was sent prior to the issuance of the rating decision on appeal.  The letter advised the Veteran of the criteria for establishing service connection, the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service, private, and VA treatment records have been obtained.  The Board previously remanded the claim for additional VA examination, which was performed in March 2012; the Board has reviewed the examination report and finds the examiner and the RO substantially complied with the requirements articulated in the Board's remand.  
D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board particularly notes in that regard that the diagnosis was rendered after thorough clinical examination and that the medical opinions expressed are premised on review of the relevant medical and lay evidence of record and supported by sufficient rationale. 

The most recent Joint Motion, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist; the Board is confident that if any additional VCAA defects existed in its March 2010 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.  
Moreover, the Veteran has not identified any relevant, available evidence that is not of record.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection Claim

The Veteran contends he has bilateral hearing loss as the result of noise exposure while piloting helicopters and airplanes during service.  Specifically, the Veteran reports his hearing loss began after he piloted a lengthy helicopter flight (reported as approximately 9 hours or 800-900 miles) in August 1955.  The Veteran further reports that his left ear hearing loss, which is more severe than his right ear hearing loss, is attributable to the fact that the helicopter's transmission was located in close proximity to his left ear. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reference any reports of hearing loss during service, and in a May 1956 medical examination report, the Veteran denied having experienced a hearing impairment during the prior year.  Additionally, the Veteran's separation examination report dated in September 1957 indicated that the pure tone thresholds in the frequencies between 250 and 8000 Hertz in decibels were well within normal parameters.  

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In support of his claim, the Veteran has submitted an April 1978 and August 1985 Federal Aviation Administration Statement of Demonstrated Ability, both of which reflect a finding of left ear hearing loss.  Additionally, private audiological treatment records from July 2003 reflect a diagnosis of bilateral hearing loss and the Veteran's report of the onset of his hearing loss as 30 to 40 years prior to the time of this treatment.  The Veteran also attributed the disparity between his left and right ear hearing loss to service and reported experiencing a viral infection that resulted in a decrease in his hearing acuity approximately 30 years prior to the time of treatment.

A March 2008 VA audiological consultation record reflects the Veteran reported having bilateral constant tinnitus, and after performing audiometric testing, the audiologist diagnosed the Veteran with profound left ear sensorineural hearing loss and mild to severe right ear sensorineural hearing loss.  The Veteran related the etiology of his current hearing loss to his noise exposure without hearing protection as a helicopter pilot during service and stated that the helicopter's transmission was located on his left side.  Thereafter, the audiologist noted the Veteran's hearing loss was as likely as not related to service, based on the Veteran's report of military noise exposure and the configuration of the Veteran's hearing loss.

The Veteran underwent a VA audiological examination in June 2008, during which he reported noise exposure without hearing protection as a helicopter pilot during service and that the helicopter's transmission was located on his left side, thereby exposing his left ear to continuous noise while flying.  The Veteran reported a post-service career of working in airplane sales and flying, all without excessive noise exposure, as well as occasional recreational noise exposure when using power tools with hearing protection.  The Veteran also reported that he had perforated his left eardrum in the 1960's.  The examination report reflects that the examiner transcribed and reviewed all of the Veteran's audiometric testing of record, including audiometric testing performed upon entrance and separation from service.  
After conducting audiometric and speech discrimination testing, the examiner diagnosed the Veteran with bilateral hearing loss for VA purposes and opined that the Veteran's hearing loss was less likely than not related to service.  In support of this opinion, the examiner cited the Veteran's audiometric testing in service, which noted no evidence of hearing loss at separation.

An August 2011 private audiological evaluation report reflects a transcription of the Veteran's report of the history of his bilateral hearing loss.  The audiologist noted the Veteran's report of exposure to aircraft noise during service and that he continued working as a pilot for approximately 35 years after service, with the exception of a three to four year period during which he worked as a salesman.  The Veteran further reported that he wore hearing protection devices both during and after service, but stated that the efficacy of these hearing protection devices improved greatly over the years.  Additionally, the Veteran reported experiencing a sudden decrease in his hearing acuity after a viral syndrome in the 1960's (after service).  The private audiologist conducted audiometric testing and diagnosed the Veteran with bilateral sensorineural hearing loss.

A November 2011 medical opinion authored by a private family practitioner recounts the Veteran's report of his nine-hour in-service helicopter flight and experiencing hearing loss thereafter.  The family practitioner then opined that it is at least as likely as not that the Veteran's currently-diagnosed bilateral hearing loss is related to in-service noise exposure.  In support of this opinion, he stated that the Veteran's reported continuity of symptomatology, his medical record, and configuration of his bilateral hearing loss supported a theory of service connection.  The physician further stated that he disagreed with the 2008 VA examiner's conclusion that the Veteran's current hearing loss is not service related, as the examiner appeared to have overlooked the fact that noise-induced hearing loss often manifests with a delayed onset.

To resolve the conflicting medical opinions of record, the Veteran was afforded another VA audiological examination and related medical opinion in March 2012.  After conducting a relevant examination of the Veteran and reviewing his claims file, the examiner opined that the Veteran's current bilateral sensorineural hearing loss is not at least as likely as not related to service.  In support of this medical opinion, the examiner provided a detailed rationale.  The examiner noted the Veteran's report of in-service and post-service aircraft noise exposure, but stated that the Veteran's in-service audiometric test results (two of which were conducted in April 1953 and one of which was conducted in October 1957 on separation from service) indicated normal hearing acuity bilaterally.  The examiner stated that these test results indicated that the Veteran had normal hearing on entrance to his aviation training and that a comparison between these 1953 test results and those conducted at separation from service failed to reflect any significant shifts in hearing thresholds for either ear.  The examiner found these in-service audiometric results to be probative to the issue of whether the Veteran had developed a service-related hearing impairment, and therefore agreed with the 2008 VA examiner's opinion that the Veteran's current hearing loss was not related to service.  

The examiner further clarified that the March 2008 VA audiologist's statement linking the Veteran's hearing loss to service was made in the context of a clinical evaluation, not a compensation examination, and that the clinician did not have access to relevant evidence in the Veteran's claims file when making this statement.  The examiner then addressed the 2011 private family practitioner's opinion linking the Veteran's current hearing loss to service, which finds fault with the 2008 VA examiner's reliance on in-service audiometric testing when failing to link the Veteran's hearing loss to service, stating that noise-induced hearing loss often manifests with a delayed onset.  The examiner clarified that the negative nexus opinions (both in 2008 and 2012) relied not merely on the lack of evidence indicating a hearing loss during service, but affirmative evidence indicating normal hearing acuity during and on separation from service.  The examiner further noted that the private medical opinion provided no supporting documentation for the assertion that noise-induced hearing loss often has a delayed onset.  The examiner further stated that relevant medical literature indicates that noise-induced hearing loss is unlikely to have a delayed onset and cited a 2005 medical journal publication in which this finding was published.  Furthermore, the examiner stated that a search of medical publications since this 2005 study's publication failed to reveal any publications that could serve to support the private physician's assertion.

After reviewing the evidence of record, the Board finds that the VA examiners' opinions are the most probative opinions of record, as they were accompanied by sufficient rationales and based on a thorough review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the Board finds that the VA examiners' medical opinions are consistent with the evidence of record, which reflects that the Veteran was noted to have normal hearing acuity during service, did not report any hearing loss during service, and specifically denied experiencing any hearing loss in a May 1956 medical health assessment.   Moreover, the first evidence of hearing loss of record is reflected more than 20 years after the Veteran's discharge from service in an April 1978 FAA document, which notes that Veteran demonstrated defective left ear hearing.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Conversely, the Board notes that the VA audiologist's opinion, reflected in a March 2008 treatment record, was made based on the Veteran's configuration of hearing loss (which indicated his hearing loss was noise-induced) and his reports of exposure to acoustic trauma in service, but without the benefit of a review of the Veteran's claims file.  As indicated by the 2012 VA examiner, the evidence in the Veteran's claims file, including his service treatment records noting normal hearing acuity during service, is relevant to an etiology opinion regarding the Veteran's hearing loss.  Thus, the clinician's opinion was not made after consideration of all the relevant evidence of record.  Accordingly, the Board concludes that this medical opinion is of little probative value.   

The Board notes at this point that review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In this case, the opinions of the VA examiners' opinions more fully satisfy the criteria of Nieves than does the opposing opinion of the VA audiologist.
  
Likewise, the 2011 private medical opinion that links the Veteran's current hearing loss to service is also of little probative value.  As noted above, the physician linked the Veteran's current hearing loss to service based on the configuration of hearing loss (as the configuration indicated that the hearing loss was noise-induced), the Veteran's medical records, and the Veteran's reported onset and continuity of symptomatology.  However, while the physician cited his consideration of the Veteran's medical records in support of his opinion, the physician appeared to dismiss the clinical indications of normal hearing acuity during and on separation from service, stating that noise-induced hearing loss often has a delayed onset.  However, as noted by the 2012 VA examiner, the physician provided no supporting medical evidence for this medical conclusion, and the examiner stated that he was unable to find any supporting medical studies or publications for this contention.  Rather, the examiner stated that numerous relevant medical studies indicate contrary findings.  Thus, given the physician's unsupported dismissal of relevant medical evidence negating a theory of service connection, the Board finds that this medical opinion should be afforded little probative weight.

With regard to the Veteran's contention that he experienced the onset of his hearing loss during service after aircraft noise exposure during an August 1955 nine-hour flight, the Board notes that when completing a May 1956 medical history report, the Veteran denied having experienced a hearing impairment in the prior year (which would encompass this lengthy helicopter flight).  Furthermore, the Veteran failed to report having experienced a hearing impairment on his separation from service, as he stated that his affirmation of having experienced "ear, nose or throat trouble" was a reference to a pre-service tonsillectomy and reported no ear abnormalities.  The Veteran further reported that he had not experienced any injuries or illnesses other than those enumerated in his separation medical history report.   Given the disparity between the Veteran's current report of the onset and continuity of his hearing impairment during service and his in-service denials of such symptomatology, the Board finds that the Veteran is not a credible historian.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Therefore, the Veteran's reports will be afforded little probative value.

As such, the more probative medical evidence of record fails to link the Veteran's bilateral hearing loss to service.  Accordingly, service connection for bilateral hearing loss is denied.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   In this case, the preponderance of the evidence is against the claim, so the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


